DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 9-11 and 20-28 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Waugh (US 2017/0290778 A1 hereafter Waugh).
Waugh discloses method for topical delivery of active agent comprising applying to a surface a mixture comprising 1% hyaluronic acid with a molecular weight from 5,000 Da to 10,000 Da and 0.1% to 25% active agent [0038, claims 1-5].  The active agents include analgesics, antibacterial agents and lidocaine (claim 7).  The formulation comprises fillers, diluents and colorants (claim 8).  The formulation is a topical liquid, foams, pastes or creams [0052]. The formulation is applied to the skin or mucosa [0067]. The method comprises decreasing a dosage of the active agent required to achieved the therapeutically effective amount [0063]. These disclosures render the claims anticipated. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Waugh (US 2017/0290778 A1 hereafter Waugh) in view of Chung et al (US 2007/0224150 A1 hereafter Chung).
As discussed above Waugh discloses a method for delivering an agent to a surface comprising applying a formulation comprising an extracellular matrix component and an active agent.  The active agents include biologics [claims].  The reference is silent to the specific biologics of claim 12.  The application of such compounds is known in the art and can be found in the Chung patent.
Chung discloses topical formulation for growth of hair and skin comprising fractions of extracellular material and active agents including antigens and peptides [abstract, 0033-0036]. The active agents are preset up to 5 w/w% [0093-0096]. Agents include peptides, stem cells and antigens [claims]. It would have been obvious to combine these into the formulation of Waugh as they solve the same problem of topical skin delivery active agents. 
With these aspects in mind it would have been obvious to combine the prior art in order to provide a stable topical formulation for treating skin conditions. It would have been obvious to use the biological components of Chung in the formulation of Waugh as they both deliver agents to the skin. One of ordinary skill in the art would have been motivated to combine these disclosures with an expected result of a stab cosmetic useful in treating skin conditions.
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/30/22, with respect to the rejection(s) of claim(s) 7, 9-12, 20-28 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above recited rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/               Primary Examiner, Art Unit 1618